DETAILED ACTION
	The Information Disclosure Statements filed on June 12, 2020 and August 27, 2019 have both been reviewed and considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bointon (GB 2428723) in view of McIntosh (US 702,986).
Bointon discloses a railway cover board 100 that is placed over a third rail and used to protect workers from being electrocuted while working near live powered third rail system, the cover board is comprised of a cover panel 110 with a first edge and a second edge opposite the first edge. The board includes a first side panel 120 extending from the first edge of the cover panel and a second side 130 panel extending from the second edge of the cover panel. The first and second edges are interpreted as the corners where the cover panel and the side panels meet. The cover panel 110 includes a handle 210 to provide a structure for a worker to easily carry the railway cover board. The board is formed from a flame retardant and weather resistant ABS 
Bointon discloses the cover board as described above. However, Bointon does not specifically show a locking mechanism to secure adjacent panels together. McIntosh discloses a cover 25 for a third rail formed with corrugated portions 26 at each end of the cover in order to lock adjacent covers together. It would have been obvious to one of ordinary skill in the art to have applied corrugations, like those of McIntosh, to a cover, like that of Bointon, in order to provide a secure locking structure to the covers with the expected result of being able to extend the cover and protect a greater distance of an electrifiable rail.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bointon (GB 2428723) in view of McIntosh (US 702,986) and further in view of Morales (US 7,926,634). 
The combination of Bointon and McIntosh disclose the cover board as described above. However, the combination does not show that the board is constructed of a polypropylene flame retardant, halogen free UL 94, V-0. Morales discloses a third rail cover board and specifically states that the flammability resistance meets the class UL 94 V-0 for maximum thickness of the material. It would have been obvious to one of ordinary skill in the art to have applied a flammability criteria, like that of Morales, to the board in a combination, like that of Bointon and McIntosh, with the expected result of providing a suitable level of flammability resistance for the various work environments when the board will be applied. 

Allowable Subject Matter
Claims 8, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
January 3, 2022